Citation Nr: 0818551	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Fargo, North Dakota 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The competent evidence of record demonstrates that tinnitus 
is not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5100 (West 2002 & Supp. 2007); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon receipt of 
a substantially complete application for benefits, VA must 
notify the veteran what information or evidence is needed in 
order to substantiate the claim and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The required notice must be provided to the veteran before 
the initial unfavorable decision on a claim for VA benefits, 
and it must: (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Prior 
to initial adjudication of the veteran's service connection 
claim for tinnitus, a February 2005 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Board 
notes that an April 2006 letter informed the veteran that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although the April 2006 letter was not timely, 
as the preponderance of the evidence is against a grant of 
service connection for tinnitus, any question as to the 
appropriate disability rating or effective date is rendered 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman, 19 Vet. App. 473; see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The April 
2006 letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The veteran's service medical records, VA general medical and 
audiological examination reports, VA medical treatment 
records, and private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In reaching its decision herein, the Board finds that an 
additional VA examination for purposes of determining the 
etiology of the veteran's tinnitus is not warranted. Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, the VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The Board finds that there is sufficient competent medical 
evidence of record to decide the claim.  As will be discussed 
below, the veteran received VA general medical and 
audiological examinations in May 1997 in which he denied 
ringing of the ears and tinnitus.  The medical evidence of 
record for approximately thirty-five years since service 
discharge is negative for complaints of tinnitus.  The first 
and only complaint of tinnitus is found in the February 2005 
private audiological examination.  This opinion was based on 
the veteran's account and was unsupported by the other 
evidence of record.  In particular, the May 1997 VA 
examinations, which were prior to the veteran's service 
connection claim for tinnitus and in which the veteran 
specifically denied ringing in the ears and tinnitus, were 
found to be highly persuasive.  While the Board acknowledges 
that the veteran sincerely believes that his current tinnitus 
has existed since service, the evidence of record is against 
his current recollection and is sufficient to decide his 
claim.  Accordingly, an additional VA examination is not 
warranted.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

II.  Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records were negative for 
tinnitus.  The July 1967 service entrance audiological 
examination showed normal hearing.  The veteran sought 
repeated treatment for an ear infection over the course of 
several days in early April 1969.  The impression was 
external otitis and the veteran's ear canals were flushed.  
The veteran was given ear drops and medication.  There was no 
complaint of tinnitus before, during, or after the course of 
treatment for the ear infection.  Although the veteran 
reported "ear, nose and throat trouble" on his separation 
questionnaire, he reported no hearing loss or tinnitus and 
the April 1970 separation examination report showed normal 
ears, normal ear drums, and a whisper test score of 15/15 
with no complaints of tinnitus.

The veteran's Form DD-214 indicated that his military 
occupational specialty was Rough Terrain Operator and that he 
had training in Construction Machine Operation.

At a May 1997 VA general medical examination, the veteran 
reported exposure to heavy equipment while on active duty, 
but was unsure of hearing loss and denied ringing in the 
ears.  At a May 1997 VA audiological examination, the veteran 
reported a history of noise exposure in the military and 
bilateral hearing loss.  The examiner noted no complaints of 
tinnitus and no history of ear infections or surgery.  The 
veteran's hearing was normal and there were no noted ear or 
hearing problems.

In a February 2005 private audiological examination, the 
veteran reported a severe constant ringing sensation in both 
ears which he described as a high-pitched whine.  He reported 
that the ringing had been present since his time in the 
military.  He did not report any pain, discharge from the 
ears, or any unexplained dizziness.  He stated that he was 
exposed to heavy equipment such as "dozers, loaders, and 
scrapers" during his time in the military and that his ears 
would ring immediately following the use of this equipment.  
He stated that he was exposed to gunfire and explosions while 
in basic training and that no hearing protection was issued 
or used while in the military.  Post-service, the veteran 
worked as a truck driver and for the Department of 
Transportation.  He was enrolled in a hearing conservation 
program while at the Department of Transportation and hearing 
protection was used.  The audiological examination showed 
normal hearing levels and tinnitus matched at 4000 hertz.  
The audiologist opined that the unprotected noise exposure 
from heavy equipment, guns, and explosions reported by the 
veteran "could have contributed [to] if not caused the 
tinnitus symptoms reported."

In an April 2006 statement, the veteran's representative 
asserted that the veteran did not recall being asked about 
tinnitus at the May 1997 VA examinations.

The Board finds that the evidence of record does not support 
service connection for tinnitus.  The February 2005 private 
audiological examination provides medical evidence of 
tinnitus.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
veteran's statements and military occupational specialty as 
found on his Form DD-214 provide lay evidence of inservice 
noise exposure.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  However, the medical 
evidence of record does not demonstrate a nexus between the 
current tinnitus and the veteran's inservice noise exposure.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability); see 
also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Prior to filing the service connection claim for tinnitus, 
the veteran denied ringing in the ears and tinnitus at the VA 
general medical and audiological examinations.  The May 1997 
VA examiners thoroughly reviewed the claims file, obtained a 
detailed history from the veteran, conducted an audiological 
examination, and determined that there was no tinnitus.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of such an expert); Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The Board finds that this evidence 
persuasively weighs against granting the veteran's service 
connection claim for tinnitus.  

The strongest medical evidence of a nexus between the current 
tinnitus and inservice noise exposure is the private 
audiologist's opinion that the veteran's inservice noise 
exposure "could have contributed [to] if not caused the 
tinnitus symptoms."  The Board finds that this medical 
opinion is too speculative to establish a nexus between the 
inservice noise exposure and the veteran's current tinnitus.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding 
that a medical opinion that did not provide a yes or no 
opinion constituted non-evidence in support of service 
connection); see also Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (holding that a medical opinion that time as a 
prisoner of war "could" have precipitated development of a 
lung condition was too speculative to provide a medical 
nexus).  The private audiologist relied upon the veteran's 
report of experiencing tinnitus since service.  The opinion 
is unpersuasive because the veteran's report is unsupported 
by the May 1997 VA general medical and audiological 
examinations.  Kowalski v. Nicholson, 19 Vet. App. 171, 179-
80 (2005) (noting that although the Board may not reject a 
medical opinion solely because it is based on facts reported 
by the veteran, but may do so where the facts are inaccurate 
or are unsupported by the other evidence of record).  

The Board finds the May 1997 VA examinations to be highly 
persuasive because they contain the VA examiners' systematic 
notations regarding no complaints of ringing in the ears or 
tinnitus, the examiners reviewed the claims file, and the 
examinations were completed prior to the veteran's service 
connection claim for tinnitus.  See Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007) (finding that "the Board is entitled to 
assume the competence of a VA examiner").  Moreover, the 
private audiologist did not review the claims file and did 
not address the discrepancy between the veteran's denials of 
tinnitus at the May 1997 VA general medical and audiological 
examinations and the veteran's report to the private 
audiologist that he experienced ringing in his ears since his 
time in the military.  Prejean, 13 Vet. App. at 448-9.

The veteran stated that he does not recall being asked about 
tinnitus at the May 1997 general medical and audiological 
examinations, but the examiners provided detailed, written 
accounts of the tinnitus questioning and noted that the 
veteran denied ringing in the ears and tinnitus.  While the 
veteran is competent to report that he experienced ringing in 
the ears since service, his account is unsupported by the May 
1997 general medical and audiological examinations in which 
he denied ringing in the ears.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (noting that a lay witness is competent 
to provide evidence as to the visible symptoms or 
manifestations of a disease or disability).  Moreover, his 
statements are not competent evidence to establish a medical 
opinion of a nexus that his inservice noise exposure caused 
the current tinnitus.  Espiritu, 2 Vet. App. at 495 (holding 
that lay testimony is competent to establish pain or 
symptoms, but not to establish a medical opinion).  Although 
the veteran reported to the private audiologist that he has 
experienced tinnitus since service, the medical evidence of 
record is negative for any mention or indication of tinnitus 
for approximately thirty-five years after service discharge 
until the February 2005 private audiological examination.  
The Board finds that this evidence and the negative May 1997 
VA examination weigh heavily against the veteran's claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).  Accordingly, service connection 
for tinnitus is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as tinnitus related to the 
veteran's military service has not been shown by the medical 
evidence of record, the preponderance of the evidence is 
against the veteran's claim and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


